             Case 2:15-cv-00612-RSL Document 138 Filed 11/29/19 Page 1 of 5



 1                                                            The Honorable Ronald B. Leighton
 2

 3

 4

 5                              UNITED STATES DISTRICT COURT

 6                           WESTERN DISTRICT OF WASHINGTON

 7                                            AT TACOMA

 8   CHERYL KATER and SUZIE KELLY,                     Case No.: 2:15-cv-00612-RBL
     individually and on behalf of all others
 9
     similarly situated,                               DEFENDANTS’ STATEMENT IN
10                                                     RESPONSE TO NOVEMBER 19,
                            Plaintiffs,                2019 ORDER
11          v.
12   CHURCHILL DOWNS INCORPORATED, a
     Kentucky corporation, and BIG FISH
13
     GAMES, INC., a Washington corporation,
14
                            Defendants.
15

16
     MANASA THIMMEGOWDA, individually
     and on behalf of all others similarly situated,   Case No.: 2:19-cv-00199-RBL
17

18                          Plaintiff,
            v.                                         DEFENDANTS’ STATEMENT IN
19                                                     RESPONSE TO NOVEMBER 19,
                                                       2019 ORDER
20   BIG FISH GAMES, INC., a Washington
     corporation; ARISTOCRAT
21   TECHNOLOGIES INC., a Nevada
     corporation; ARISTOCRAT LEISURE
22   LIMITED, an Australian corporation; and
     CHURCHILL DOWNS INCORPORATED, a
23   Kentucky corporation,
24
                            Defendants.
25

26

27

28   DEFENDANTS’ STATEMENT IN RESPONSE                      ORRICK, HERRINGTON & SUTCLIFFE LLP
     TO NOVEMBER 19, 2019 ORDER (2:15-cv-                         701 FIFTH AVENUE, SUITE 5600
                                                                SEATTLE, WASH NGTON 98104-7097
     00612-RBL; 2:19-cv-00199-RBL)                                       +1 206 839 4300
                Case 2:15-cv-00612-RSL Document 138 Filed 11/29/19 Page 2 of 5



 1             The Court’s November 19 Order did not give Plaintiffs license to rewrite the terms of Big

 2   Fish Games’s contract with its customers—terms that have existed since before this litigation

 3   began. Nor did the Order compel BFG to advocate Plaintiffs’ unproven position on the merits or

 4   solicit new clients on behalf of Plaintiffs’ counsel. Plaintiffs’ proposed three-page “pop-up,” Ex.

 5   B, attempts to do each of these impermissible things and more. The Court should reject

 6   Plaintiffs’ thinly-veiled motion for reconsideration of the November 19 Order and instead adopt

 7   Defendants’ proposal, Ex. A, which carefully tracks the Court’s guidance.

 8             November 19 Order. The Order1 directed BFG to modify any future “pop-up or other

 9   initial communication” sent to putative class members. Order at 12. As the Court observed, any

10   restriction of speech must infringe as little as possible “on Big Fish’s right to communicate with

11   its players.” Id. at 11. Accordingly, the Court specified that the pop-up must: (1) “reference” the

12   ability to (and provide instruction on how to) opt out of the arbitration and class waiver

13   provision, (2) “briefly explain” the rights at issue in the lawsuits, (3) advise players to consult an

14   attorney on the legal terms, and (4) provide contact information for Plaintiffs’ counsel. Id. at 12.

15             Defendants’ Proposal (Exhibit A). Defendants’ proposed pop-up complies with the

16   Order.2 Ex. A. First, the ability to opt out is referenced in the third sentence, immediately

17   following a description of the arbitration and class waiver provision. Id. The pop-up also

18   explains how to opt out—by mailing written notice to BFG’s Legal Department within 30 days

19   of accepting the Terms of Use (“TOU”)—and provides a hyperlink to the TOU for further

20   details. Id. Second, Defendants’ proposed language briefly explains the lawsuits, including (1)

21   the statutes pursuant to which the lawsuits are brought; (2) the remedy Plaintiffs seek; and (3) the

22   status of the litigation, i.e., that the Court has not yet “decided who is right or whether the

23   lawsuits can proceed as class actions.” Id. Third, the pop-up incorporates the Court’s suggested

24   1
       Defendants reserve all rights to (1) appeal and/or seek reconsideration of the Order and any
     related orders; (2) compel arbitration of claims brought by Plaintiffs or class members (should a
25   class be certified); and/or (3) move to dismiss any claims for lack of personal jurisdiction.
26   2
       Consistent with the Court’s direction to “cooperate and together attempt to draft [pop-up]
     language,” Order at 12, Defendants proposed language to Plaintiffs within three days. Plaintiffs
27   did not substantively respond until five days later, two business days prior to the filing deadline.
28
         DEFENDANTS’ STATEMENT IN RESPONSE                          ORRICK, HERRINGTON & SUTCLIFFE LLP
         TO NOVEMBER 19, 2019 ORDER (2:15-cv-                             701 FIFTH AVENUE, SUITE 5600
                                                       -1-              SEATTLE, WASH NGTON 98104-7097
         00612-RBL; 2:19-cv-00199-RBL)                                           +1 206 839 4300
                Case 2:15-cv-00612-RSL Document 138 Filed 11/29/19 Page 3 of 5



 1   language encouraging users to contact an attorney with questions about the legal effect of the

 2   TOU. Id.; Order at 12. Finally, the pop-up identifies Plaintiffs’ counsel and provides their toll-

 3   free phone number. Ex. A. The Court should therefore adopt Defendants’ pop-up, which

 4   carefully tracks the “narrow remedy” ordered. Order at 12.

 5             Plaintiffs’ Proposal (Exhibit B). Plaintiffs’ pop-up reaches far beyond the narrow scope

 6   of the Order and, if adopted, would force BFG to communicate numerous misleading or untrue

 7   statements to customers.3 This is contrary to Rule 23(d) and Supreme Court precedent. Gulf Oil

 8   Co. v. Bernard, 452 U.S. 89, 102 (1981) (remedy must be “carefully drawn” to “limit[] speech as

 9   little as possible”). Instead of a neutral, factually accurate pop-up, Plaintiffs offer a misleading

10   missive that advocates their untested views of the law and their bias against arbitration.

11             First, Plaintiffs’ proposal improperly disparages arbitration despite the strong federal

12   policy in favor of enforcing arbitration agreements. For example, Plaintiffs misleadingly state

13   that “[t]here is no judge and no jury” without mentioning that any arbitration would be heard by

14   a neutral arbitrator. Id. ¶ 5. Plaintiffs also falsely state that users “give up” substantive claims

15   by agreeing to the TOU, id ¶ 4; there is no question that users can bring in arbitration the same

16   claims that Plaintiffs have alleged in this litigation. Plaintiffs also inaccurately state that

17   customers in arbitration will be subject to the TOU’s one-year statute of limitations, id. ¶ 7,

18   while customers in the class actions will not. In truth, the statute of limitations term applies

19   regardless of whether a user opts out of the arbitration provision. Kater, Dkt. 128-5 at 9-10.

20             Second, Plaintiffs’ pop-up tells users that by clicking the “Keep My Rights” button, users

21   agree to the TOU, opt out of the arbitration provision, and keep their rights to participate in the

22   class actions. Ex. B ¶¶ 11-13 (noting that users “can also” send BFG a letter “indicating [their]

23   choice”). That is a misstatement of fact, as well as an improper attempt to modify the TOU. The

24   TOU require that users opt out of the arbitration provision by mailing written notice to BFG, not

25

26   3
       For the many users who access BFC by mobile app, Plaintiffs’ lengthy pop-up will not be
     legible on their phone and tablet screens. Defendants also generally object to Plaintiffs’ pop-up
27   design and emphases, and request that any formatting decisions be left to BFG.
28
         DEFENDANTS’ STATEMENT IN RESPONSE                           ORRICK, HERRINGTON & SUTCLIFFE LLP
         TO NOVEMBER 19, 2019 ORDER (2:15-cv-                              701 FIFTH AVENUE, SUITE 5600
                                                        -2-              SEATTLE, WASH NGTON 98104-7097
         00612-RBL; 2:19-cv-00199-RBL)                                            +1 206 839 4300
                Case 2:15-cv-00612-RSL Document 138 Filed 11/29/19 Page 4 of 5



 1   by clicking a button, as Plaintiffs’ pop-up would have it. The Order does not authorize Plaintiffs

 2   to rewrite BFG’s contract and impose new opt-out procedures, and forcing BFG to make such a

 3   contractual modification goes far beyond what Rule 23(d) permits. Plaintiffs also inaccurately

 4   assume all BFC users have the right to participate in these class actions and can preserve that

 5   right by opting out of the most recent version of the TOU. But users who accepted any version

 6   of the TOU after March 2015 and did not timely opt out of arbitration (such as each Plaintiff)

 7   have already agreed to arbitrate their claims and cannot participate in the class actions.4

 8             Third, Plaintiffs incorrectly imply that they have already prevailed in the litigation, even

 9   though none of their allegations—which Defendants vigorously dispute—has been proven.

10   Plaintiffs invoke the Ninth Circuit’s Kater decision, Ex. B ¶ 6, but that ruling was decided at the

11   pleadings stage and so the Ninth Circuit assumed that Plaintiff Kater’s allegations were true. To

12   actually prevail on any claim, Plaintiffs must present evidence to prove their allegations and

13   certify a class. There is no basis to presume they will be able to do so at this early stage, before

14   most discovery has taken place and before the parties have briefed the issues on the merits.

15             Fourth, Plaintiffs misrepresent that participation in class action litigation is free, whereas

16   arbitration is prohibitively expensive. Id. ¶¶ 5, 8. The TOU cap any arbitration fees paid by

17   customers at $250. And Plaintiffs’ counsel is not working pro bono, despite the pop-up’s

18   suggestion that there is “no charge” associated with participation in the class action. Id.

19   Obviously, any fees or costs awarded to Plaintiffs’ counsel by the Court, id., will be taken out of

20   class members’ recovery, if any. Moreover, juxtaposing contact information5 for Plaintiffs’

21   counsel with language encouraging customers to seek legal advice improperly suggests that

22   BFG’s customers should contact Plaintiffs’ counsel for that advice. Id. ¶ 10. The Order does not

23   compel BFG to assist Plaintiffs’ counsel in soliciting new clients.

24
     4
25     To the extent Plaintiffs argue that any pop-up must include a choice between two options in
     order to not be coercive, such an argument is unsupported by any of the case law Plaintiffs have
26   cited to date and should be rejected. In any event, the proper meaningful choice here is between
     agreeing to the TOU and not agreeing to the TOU. Defendants’ pop-up presents that choice.
27
     5
         Defendants object to the argumentative “casinolawsuits@edelson.com” email address.
28
         DEFENDANTS’ STATEMENT IN RESPONSE                            ORRICK, HERRINGTON & SUTCLIFFE LLP
         TO NOVEMBER 19, 2019 ORDER (2:15-cv-                               701 FIFTH AVENUE, SUITE 5600
                                                         -3-              SEATTLE, WASH NGTON 98104-7097
         00612-RBL; 2:19-cv-00199-RBL)                                             +1 206 839 4300
            Case 2:15-cv-00612-RSL Document 138 Filed 11/29/19 Page 5 of 5



 1   DATED: November 29, 2019                  Respectfully submitted,

 2                                          By: /s/ Mark Parris
                                                /s/ Paul Rugani
 3                                              Mark Parris (Bar No. 13870)
                                                mparris@orrick.com
 4                                              Paul F. Rugani (Bar No. 38664)
                                                prugani@orrick.com
 5                                              ORRICK HERRINGTON & SUTCLIFFE LLP
                                                701 5th Avenue, Suite 5600
 6                                              Seattle, WA 98104
                                                Telephone: (206) 839-4320
 7
                                               Attorneys for Defendants Aristocrat
 8                                             Technologies, Inc., Aristocrat Leisure Limited,
                                               Big Fish Games, Inc. and Churchill Downs Inc.
 9
                                               /s/ Emily Johnson Henn
10                                             /s/ Lindsey Barnhart
                                               Emily Johnson Henn (pro hac vice)
11                                             ehenn@cov.com
                                               Lindsey Barnhart (pro hac vice)
12                                             lbarnhart@cov.com
                                               COVINGTON & BURLING LLP
13                                             3000 El Camino Real
                                               5 Palo Alto Square
14                                             Palo Alto, CA 94306
                                               Telephone: (650) 632-4700
15
                                               /s/ Gary Rubman
16                                             Gary Rubman (pro hac vice)
                                               grubman@cov.com
17                                             COVINGTON & BURLING LLP
                                               One CityCenter
18                                             850 Tenth Street, NW
                                               Washington, D.C. 20001
19                                             Telephone: (202) 662-6000

20                                             /s/ Matthew Q. Verdin
                                               /s/ David Watnick
21                                             Matthew Q. Verdin (pro hac vice)
                                               mverdin@cov.com
22                                             David Watnick (pro hac vice)
                                               dwatnick@cov.com
23                                             COVINGTON & BURLING LLP
                                               Salesforce Tower
24                                             415 Mission Street, Suite 5400
                                               Telephone: (415) 591-7065
25
                                               Attorneys for Defendants Aristocrat
26                                             Technologies, Inc., Aristocrat Leisure Limited,
                                               and Big Fish Games, Inc.
27

28
     DEFENDANTS’ STATEMENT IN RESPONSE                       ORRICK, HERRINGTON & SUTCLIFFE LLP
     TO NOVEMBER 19, 2019 ORDER (2:15-cv-                          701 FIFTH AVENUE, SUITE 5600
                                                -4-              SEATTLE, WASH NGTON 98104-7097
     00612-RBL; 2:19-cv-00199-RBL)                                        +1 206 839 4300
